DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCrary (U.S. 2013/0161150).
Regarding claim 1, McCrary discloses (fig. 5) A multiple disc clutch device comprising: multiple friction plates 307 axially provided to one of an inner cylinder member 301 and an outer cylinder member 314; multiple separator plates 308 provided to the other of the inner cylinder member and the outer cylinder member and axially disposed alternately with the multiple friction plates; an annular piston 309 configured to axially move to switch between engagement and disengagement of the multiple friction plates and the multiple separator plates; and a driving part 313/312/311 configured to axially move the piston, wherein the driving part includes a cam mechanism that includes an annular movable member 311 and an annular rotatable member 313, the movable member is disposed coaxially with the piston and is axially movable, the rotatable member is disposed to axially face the movable member (as shown) and is rotatable relative to the movable member (pgh. 0055), and the cam mechanism is configured to convert rotation of the rotatable member into axial movement of the movable2Attorney Docket No. XA-13549 member to axially move the piston by the axial movement of the movable member (pgh. 0055-0056). 

Regarding claim 2, McCrary discloses (fig. 5) the driving part includes multiple balls 312 that are interposed between the rotatable member and the movable member at circumferentially equal intervals (see fig. 4), and the driving part is configured to convert rotation of the rotatable member into axial movement of the movable member via the multiple balls (pgh. 0055-0056). 

Regarding claim 3, McCrary discloses (fig. 5) multiple first recesses 342 are provided on a surface 346 of the rotatable member facing the movable member, multiple second recesses 342 that correspond to the respective first recesses are provided on a surface 344 of the movable member facing the rotatable member, the second recess has a first part 352 with a predetermined depth and a second part 354 with a depth smaller than the depth of the first recess, the multiple balls are held respectively between the first recesses and the second recesses rotatably (pgh. 0057), 3Attorney Docket No. XA-13549the rotatable member is able to be switched between a first rotation position (disengaged position, recesses aligned) and a second rotation position (engaged position, recesses misaligned) relative to the movable member, the first recess axially faces the first part of the second recess at the first rotation position, and the first recess axially faces the second part of the second recess at the second rotation position. 

Regarding claim 4, McCrary discloses (fig. 5) an elastic member 310 is interposed between the movable member and the piston. 

Regarding claim 5, McCrary discloses (fig. 5) the driving part includes a lock mechanism that restricts rotation of the rotatable member relative to the movable member while restricting axial movement of the movable member, at the time when the rotatable member is at the second rotation position1. 

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Hirota ‘107 discloses a cam actuated clutch with an electric motor. Kishimoto ‘096 discloses a cam actuated clutch with an integral cam plate and piston. Ishibashi ‘981 discloses a cam actuated clutch with a thrust bearing between the cam plate and the piston. Pritchard ‘060 discloses a cam actuated clutch with a drive motor to actuate the cam.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659 


    
        
            
        
            
        
            
        
            
    

    
        1 Movable member 311 is rotationally fixed to spring 310, which is rotationally fixed to piston 309. As shown in fig. 4, 309 has axially projections that interleave with axial projections on 306, which allows for some minimal relative rotation therebetween. Accordingly, this interrelation of components corresponds to the recited “lock mechanism”. In addition, presence of the thrust bearing 324 plays a role in preventing the actuator from traveling too far axially, which is considered “restricting rotation… while restricting axial movement”, as further rotation would cause further axial movement, and since further axial movement is restricted, so is further rotation. In addition, the plate 311 cannot be allowed to move too far axially, else the balls will fall out of the cam grooves and the device will fail, so accordingly the device of McCrary inherently carries out this function.